t

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
JULIA MARGARITA HERN ANDEZ (1) Case Number: 19CR0129-CAB

SARA PELOQUIN, FEDERAL DEFENDERS, INC.
Defendant’s Attorney

USM Number 73287298

n-

THE DEFENDANT:

[XI pleaded guilty to count(s) ONE (1) AND TWO (2) OF THE TWO-COUNT SUPERSEDING INFORMATION

[_] was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 
   

 

 

 

; Count
Title & Section Nature of Offense . Number(s)
21 USC 952, 960 . IMPORTATION OF HEROIN 1
21 USC 952, 960 IMPORTATION OF METHAMPHETAMINE 2
| FEB 2 4 2099
The defendant is sentenced as provided in pages 2 through 5 of this judgment CLERC Sa
The sentence is imposed pursuant to the Sentencing Reform Act of 1984. gOUTHERN BS°AIc Og ght cb NIA
[1 The defendant has been found not guilty on count(s} jo DEPUTY
Count(s) REMAINING ON UNDERLYING are dismissed on the motion of the United States.

 

Assessment : §$

O

(i JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No, 114-22.

No fine CJ Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of

any material change in the defendant’s economic circumstances.

February 212020

Date (A mn of Sentence

’ HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JULIA MARGARITA HERNANDEZ (1) Judgment - Page 2 of 5
CASE NUMBER: 19CR0129-CAB

IMPRISONMENT

The defendant i is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
30 MONTHS, PER COUNT TO RUN CONCURRENT.

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makés the following recommendations to the Bureau of Prisons:
RESIDENTIAL DRUG ABUSE PROGRAM (RDAP), ANY DRUG COUNSELING WHILE IN
CUSTODY, ANY EDUCATIONAL AND/OR VOCATIONAL TRAINING AVAILABLE AND
PLACEMENT WITHIN THE WESTERN REGION (SOUTHERN CALIFORNIA REGION) TO
FACILITATE FAMILY VISITATIONS.

RO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district: -
C1 at A.M. on

 

 

 

as notified by the United States Marshal.
g The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
~O onor before | .
Las notified by the United States Marshal.
O | as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN —
I have executed this judgment as follows: |
Defendant delivered on _ to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By ~ DEPUTY UNITED STATES MARSHAL

19CR0129-CAB
'

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JULIA MARGARITA HERNANDEZ (1) ] Judgment - Page 3 of 5
CASE NUMBER: 19CR0129-CAB

SUPERVISED RELEASE

Upon release from imprisonment, the defendant will be on supervised release for a term of:
THREE (3) YEARS, PER COUNT TO RUN CONCURRENT.

7.

MANDATORY CONDITIONS

The defendant must not commit another federal, state or local crime.
The defendant must not unlawfully possess a controlled substance.

_ The defendant must not illegally possess a controlled substance, The defendant must refrain from any unlawful use of a

controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the-court.

' [)The above drug testing condition is suspended, based on the court's determination that the defendant poses a low

risk of future substance abuse. (check if applicable)

LIThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable) .
The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
L)Fhe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)
CiThe defendant must participate in an approved program for domestic violence. (check if applicable)

_ The defendant must comply with the standard conditions that have been adopted by this court as well as with any other

conditions ¢ on the attached page.

19CR0129-CAB

 
1 s

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JULIA MARGARITA HERNANDEZ (1) Judgment - Page 4 of 5
CASE NUMBER: 19CR0129-CAB

ST ANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the

C

1.

9.

I

1

I

1

ourt about, and bring about improvements in the defendant’s conduct and condition.

The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame.

. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed.’ ;

The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
- getting permission from the court or the probation officer.

The defendant must answer truthfully the questions asked by their probation officer.

The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or

’ expected change.

The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view, -

. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find fuil-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in ad